F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          SEP 26 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    LINCOLN HOPKINS,

                Petitioner - Appellant,

    v.                                                    No. 02-6111
                                                   (D.C. No. CIV-01-1512-C)
    RANDALL G. WORKMAN, Warden;                        (W.D. Oklahoma
    ATTORNEY GENERAL OF THE
    STATE OF OKLAHOMA,

                Respondents - Appellees.


                            ORDER AND JUDGMENT            *




Before KELLY and BALDOCK , Circuit Judges, and          BRORBY , Senior Circuit
Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Pro se petitioner Lincoln Hopkins seeks a certificate of appealability

(COA) so that he might challenge the district court’s determination that he is not

entitled to habeas relief under 28 U.S.C. § 2254. Through his § 2254 action,

Mr. Hopkins seeks to challenge his convictions, following a jury trial, for arson in

the first degree, kidnapping for the purpose of extorting sexual gratification, and

assault and battery with a deadly weapon.    1



      In his application for COA, Mr. Hopkins argues that the district court erred

in (1) determining that his trial and appellate counsel were not ineffective;

(2) concluding there was sufficient evidence for the assault and battery

conviction; and (3) concluding that the arson statute under which he was

convicted was not unconstitutionally vague.

      We grant COA only if an appellant has made a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 483-84 (2000). Where the district court has denied a petition on

the merits, we grant COA only if it is reasonably debatable that the district court 2

erred in its assessment of the constitutional claims. See Slack, 529 U.S. at 484.

1
      Following his convictions, Mr. Hopkins appealed to the Oklahoma Court of
Criminal Appeals (OCCA), which affirmed these convictions. His subsequent
application in state court for post-conviction relief was denied, and that denial
was also affirmed by the OCCA.
2
      Here, the district court summarily adopted the magistrate judge’s report and
recommendation in its entirety. Accordingly, we will refer to the reasoning of the
magistrate judge rather than that of the district court.

                                            -2-
Where the district court has denied habeas relief on procedural grounds, we grant

COA only if (1) it is reasonably debatable that the petition states a valid claim of

denial of a constitutional right, and (2) it is reasonably debatable that the district

court erred in its procedural ruling.   See id.

       With respect to Mr. Hopkins’ claim that his trial counsel was ineffective,

the OCCA determined that he had waived this claim because it was not raised on

direct appeal. The magistrate judge determined that review of the OCCA’s

procedural bar ruling was precluded unless Mr. Hopkins could show cause for the

default and actual prejudice resulting therefrom, or that a fundamental

miscarriage of justice would result from failure to consider the claim.          See

Coleman v. Thompson , 501 U.S. 722, 750 (1991).

       Mr. Hopkins asserted appellate counsel’s ineffectiveness as cause for the

default. The magistrate judge applied      Williamson v. Ward , 110 F.3d 1508, 1514

(10th Cir. 1997), requiring Mr. Hopkins to show both that appellate counsel’s

performance was below an objective standard of reasonableness and that, absent

counsel’s errors, there is a reasonable probability that the outcome of the

proceeding would have been different. Where the allegation is that appellate

counsel erred in failing to raise a claim, there must be a reasonable probability

that the omitted claim would have resulted in relief on appeal.           See Neill v.

Gibson , 278 F.3d 1044, 1057 (10th Cir. 2001),      petition for cert. filed    (U.S. May 6,


                                            -3-
2002) (No. 01-10121). Accordingly, the magistrate judge examined the merits of

the underlying claim that trial counsel was ineffective.    See id.

       In his original § 2254 petition, Mr. Hopkins argued that his trial counsel

was ineffective because counsel was appointed only shortly before trial and had

inadequate time to prepare. The magistrate judge concluded that Mr. Hopkins had

failed to show that the time limitations faced by counsel actually compromised his

performance. See, e.g., United State v. Cronic     , 466 U.S. 648, 664-66 (1984)

(examining whether defense counsel’s performance was actually adequate rather

than deciding effectiveness based on mere existence of time restrictions). Mr.

Hopkins has not shown that this approach is reasonably debatable.     3



       Second, Mr. Hopkins argued in his original § 2254 petition that the assault

and battery charge was based on an incident with a rake from 1997, which the

state dismissed, and which had no connection with the 1998 incident. The

magistrate noted that this claim was not raised on direct appeal but was raised for

the first time in his application for post-conviction relief, and is therefore

procedurally barred. Mr. Hopkins relied on the unavailability of the record as



3
       In his application for COA, Mr. Hopkins shifts his focus to the contention
that his trial counsel was ineffective because he should have sought suppression
of the iron as evidence because it was never tested for fingerprints. Beyond the
fact that this argument was not raised in his § 2254 application and is therefore
waived, Mr. Hopkins fails to identify why the absence of fingerprint testing
would be grounds for suppression.

                                            -4-
cause for his default, but the district court determined that the period of apparent

misplacement of the record was during the post-conviction proceedings, not

during the time of his direct appeal. The magistrate judge also concluded that to

show a fundamental miscarriage of justice, Mr. Hopkins would have to offer

evidence of actual innocence,   Ballinger v. Kerby , 3 F.3d 1371, 1375 (10th Cir.

1993), which he failed to do. Further, the district court noted that the jury

acquitted Mr. Hopkins on the count based on an assault with a rake. Mr. Hopkins

does not cast doubt on this reasoning through his application for COA.     4



      Finally, with respect to Mr. Hopkins’ argument that the arson statute was

unconstitutionally vague, the magistrate judge concluded that the OCCA properly

applied Supreme Court precedent to conclude that the statute is sufficiently

definite that ordinary people can understand what conduct is prohibited,       Kolender

v. Lawson , 461 U.S. 352, 357 (1983).

      Having reviewed Mr. Hopkins’ arguments and the record on appeal, we

conclude that he has not shown that it is reasonably debatable that the district

court erred.




4
      Rather, in his COA application Mr. Hopkins again switches gears and
argues that there was insufficient evidence of assault and battery with the iron–
presumably the count for which he was actually convicted–because there was no
fingerprint evidence from the iron. Again, this claim is waived, and Mr. Hopkins
in any case concedes that the victim testified that he used the iron against her.

                                           -5-
     Petitioner’s application for COA is DENIED, his motion to proceed     in

forma pauperis is GRANTED, and the appeal is DISMISSED.



                                                   Entered for the Court



                                                   Wade Brorby
                                                   Senior Circuit Judge




                                        -6-